419 So.2d 744 (1982)
Warren T. CURRY, Petitioner,
v.
Louie L. WAINWRIGHT, Etc., Respondent.
No. 82-834.
District Court of Appeal of Florida, Fifth District.
September 22, 1982.
Warren T. Curry, pro se.
Jim Smith, Atty. Gen., Tallahassee, and C. Michael Barnette, Asst. Atty. Gen., Daytona Beach, for respondent.
COWART, Judge.
The first district, not this district, is the proper venue for a petition for mandamus seeking to require the Florida Parole and Probation Commission to give credit for time served in computing petitioner's presumptive parole release date. Taylor v. Wainwright, 418 So.2d 1095 (Fla. 5th DCA 1982); Lyden v. Wainwright, 307 So.2d 258 (Fla. 2d DCA 1974). Since the petition does not contain definite allegations that if the presumptive parole release date were properly computed, petitioner would be entitled to immediate release, this court cannot treat the petition as one for habeas corpus, as was done in Taylor and Lyden.
Accordingly, the cause is hereby transferred back to the First District Court of Appeal.
DAUKSCH and SHARP, JJ., concur.